Citation Nr: 0815496	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  06-09 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from April 1971 to November 
1972.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, the veteran's lay testimony alone may establish the 
occurrence of the claimed in service stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f)(2007).  Otherwise, the record 
must contain other corroborative evidence that substantiates 
the veteran's statements as to the occurrence of the claimed 
stressors.  Zarycki v. Brown, 6 Vet App. 91 (1993).  

The veteran contends that he suffers from PTSD as a result of 
traumatic experiences in Vietnam.  The record shows that the 
veteran was diagnosed with PTSD by a VA psychiatrist in June 
2003, and the diagnosis has been confirmed by other 
examiners.  There is no evidence in the file showing the 
veteran participated in combat, such as a combat-related 
military occupational specialty (MOS) or award.  Therefore, 
in order for service connection for PTSD to be awarded, his 
claimed stressors must be corroborated.  

The veteran was asked in a letter dated in April 2003 to 
provide VA with details about in-service stressors, to 
include dates, places, and his assigned units.  In a June 
2003 VA psychiatric examination, the veteran reported two 
stressors: while working as a radio operator, he had once 
called in incorrect coordinates, which resulted in civilian 
villages being bombed; and he had seen a Vietnamese child 
drown and had done nothing to help her.  In September 2003, 
the RO again asked the veteran to provide details of these 
events, in a signed, written statement, and to include the 
units in which he served when these stressors occurred.  He 
did not respond, and the RO denied his claim for service 
connection for PTSD.  

Although the veteran did not submit a written statement as 
requested, he verbally repeated these allegations at five 
subsequent medical examinations, reports of which are 
included in the claim file.  On three occasions, he gave the 
date of the drowning incident as June 1972.  The claim file 
also contains a letter from [redacted], a fellow veteran who 
stated that he and the appellant had both witnessed the 
drowning at "Camp Dubeaux" near Saigon in July 1972.  The 
veteran's service records indicate that he was assigned with 
the 504th Signals Detachment from March to November 1972.  

The Board finds that the veteran has described one of his 
claimed in-service stressors, the drowning incident, in 
sufficient detail for VA to attempt to determine whether the 
event occurred.  The veteran and a witness have identified 
the date the event took place to within 60 days, and his 
assigned unit at that time can be ascertained from his 
service records.  It may also be possible to verify whether 
friendly fire incident occurred if the veteran can identify 
the date of the incident to within 90 days.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is directed to request that 
the veteran provide the approximate date 
of the friendly fire incident he has 
described, to within a 90-day range, if 
possible.  

2.  Forward the veteran's statements of 
alleged PTSD stressors, as well as copies 
of his available service personnel 
records and any other relevant evidence, 
including copies of the witness 
statements of record to the U.S. Army & 
Joint Services Records Research Center 
(JSRRC), and request that JSRRC attempt 
to verify the alleged stressors. 

3.  Thereafter, if, and only if one or 
more of the alleged stressors is 
verified, schedule the veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether PTSD found 
present is related to service.

a.  Prior to the examination, specify for 
the examiner the stressor or stressors 
that is/are established by the record, 
and the examiner must be instructed that 
only those event(s) may be considered for 
the purpose of determining whether the 
veteran was exposed to one or more 
stressors in service.  The veteran's 
claims file should be made available to 
the examiner, and the examiner should 
indicate in the examination report that 
the claims file was reviewed.  

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology 
present.  Any further indicated special 
studies, including psychological studies, 
should be accomplished.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the evidence of 
record was sufficient to  produce PTSD; 
(2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether 
there is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

d.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not that any 
currently demonstrated psychiatric 
disorder, other than PTSD, is related to 
the veteran's military  service. 

4.  After the development ordered above 
is completed, the RO should re-adjudicate 
the claims on appeal based on all of the  
evidence of record.  If the disposition 
of the claim remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford them an applicable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

